DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
	Claims 1-20 are pending.  Claims 1-19 are withdrawn as directed to non-elected inventions.  Claim 20 is presently considered.

Election/Restrictions
Applicant’s election of Group III (claim 20) and the species of fusion protein comprising SEQ ID NO: 1 and SEQ ID NO: 96 in the reply filed on 10/12/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Regarding the elected species, Examiner notes that Example 16 appears to identify an XTEN sequence only, but fails to reduce to practice an invention actually within Group III.  The fusion protein is understood to be GLP-2-2G fused to XTEN_AE864, wherein SEQ ID NO: 1 has the sequence: 
HGDGSFSDEMNTILDNLAARDFINWLIQTKITD
And wherein SEQ ID NO: 96 has the sequence:
GSPAGSPTSTEEGTSESATPESGPGTSTEPSEGSAPGSPAGSPTSTEEGTSTEPSEGSAPGTSTEPSEGSAPGTSESATPESGPGSEPATSGSETPGSEPATSGSETPGSPAGSPTSTEEGTSESATPESGPGTSTEPSEGSAPGTSTEPSEGSAPGSPAGSPTSTEEGTSTEPSEGSAPGTSTEPSEGSAPGTSESATPESGPGTSTEPSEGSAPGTSESATPESGPGSEPATSGSETPGTSTEPSEGSAPGTSTEPSEGSAPGTSESATPESGPGTSESATPESGPGSPAGSPTSTEEGTSESATPESGPGSEPATSGSETPGTSESATPESGPGTSTEPSEGSAPGTSTEPSEGSAPGTSTEPSEGSAPGTSTEPSEGSAPGTSTEPSEGSAPGTSTEPSEGSAPGSPAGSPTSTEEGTST
Therefore, the species of GLP-2 XTEN fusion protein elected, is reasonably inferred to correspond to SEQ ID NO: 756, which comprises SEQ ID NO: 1 conjugated to SEQ ID NO: 96 via a single glycine residue, and identified at Table 13 as GLP-2-2G-AE864 (note that “2G” refers to the Gly substitution at position 2 of the GLP2 polypeptide and does not imply the presence of dipeptide linker of “Gly-Gly”).  Applicant failed to identify a route of administration, patient population, or additional steps present in the single elected species.  Accordingly, the species is reasonably inferred to correspond to SEQ ID NO: 756 administered exactly as recited at claim 20.
	Following search and examination, the elected species was deemed obvious in view of the prior art as applied below. 
Claims 1-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/12/2021.
	Accordingly, claim 20 is presently considered.

Information Disclosure Statement
	No IDS was submitted prior to the instant action.
	Applicant is advised that any documents pertaining to either SEQ ID NO: 1, GLP-2 (or analogs thereof) in fusion constructs administered to patients, or instant SEQ ID NO: 96, are all see, e.g., 37 C.F.R. 1.56).

Priority
	The earliest priority claim of record is presently Provisional Application 61/573,748 filed 09/12/2011.

Claim Interpretation and Examiner Notes
The claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
Claim 20 is pending and presently claims and recites:
20. A method of increasing small intestine length in a subject, the method comprising administering to the subject a recombinant fusion protein, the recombinant fusion protein including a glucagon-like protein-2 (GLP-2) sequence having SEQ ID NO: 1 and an extended recombinant polypeptide (XTEN) having SEQ ID NO: 96.
The applicable claim interpretation is set forth below.
“Comprising” is an open-ended transitional terms (see, e.g., MPEP § 2111.03(I)), wherein additional steps or components are not excluded.  Furthermore, “‘[c]omprising’ is a term of art used in claim language which means that the named elements are essential” (see, e.g., id.; see also Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997)).
The transitional phrase “having” at claim 20 is reasonably understood to be synonymous with “comprising” in this application and context (see, e.g., MPEP § 2111.03(I), (IV)).  This is reasonable, because zero fusion proteins consisting of only SEQ ID NO: 1 fused to SEQ ID NO: 96 have been identified on record, and therefore the elected species is understood to encompass the subgenus of sequences that “comprise” both SEQ ID NO: 1 as well as SEQ ID NO: 96.
The preamble statement “of increasing small intestine length in a subject” is understood to be a recitation of an intended or expected result fully satisfied by positively recited method steps set forth in the body of the claim (see, e.g., MPEP §§ 2111.02(II), 2111.04). In view of the original disclosure, such activity is understood to necessarily occur in the presence of GLP-2-2G peptides (see, e.g., Spec. at Fig. 21B and ¶[00386], stating “[r]esults from the small intestine length (Fig. 21B) showed a significant increase for  . . . GLP-2-2G peptide”; see also id. at Fig. 18, showing GLP2-2G yielded a higher average measured SI length relative to the negative control).  This understanding is consistent with the GLP2-2G arts as discussed below (see discussion below regarding increases in small intestine length and weight in view of Kaji et al., Martin et al., US 5,952,301, and US 2006/0135424 A1).
The patient population is not specified, and is not presently limited to those “in need thereof” of methods of increasing small intestine length in a subject.  Accordingly, the patient population is reasonably inferred to broadly include any patient in need of treatment with a GLP-2 (e.g., SEQ ID NO: 1) for any reason.
route of administration is not specified, and is therefore given the broadest reasonable interpretation to include any administration route disclosed on record or associated with GLP-2 in the prior art, including intravenous injection routes.
SEQ ID NO: 1 is a prior art element. GLP variant 2 from Table 1 consisting of SEQ ID NO: 5 from US 5,789,379 (instant SEQ ID NO: 1), having the sequence of “HGDGSFSDEMNTILDNLAARDFINWLIQTKITD”, corresponds to the CAS Registry No. 197922-42-2, and is a prior art element known in the art as ALX 0600, Gattex, Glucagon-like peptide II [2-glycine] (human), Revestive, and Teduglutide. 
The expected and predicted activity of GLP2 peptides, including Teduglutide (i.e., instant SEQ ID NO: 1), includes at least:
Successful “treatment of short-bowel syndrome, Crohn’s disease, and other gastrointestinal disorders” (see, e.g., Marier1 at abs, § Discussion at 1297-1298).
Increased colon length (see, e.g., US20060105948 at ¶[0040])
Increased small and large intestinal weight (see, e.g., Marier at 1290 at col I at 1st partial ¶).  
Repair of intestinal epithelium (see, e.g.,Marier at 1289 at col II).
“[M]arkedly stimulat[ing] small intestine growth” (see US 5,952,301 at col 10 at lines 42-55; see also US 2006/0135424 A1 at ¶[0061]).  
Increasing intestinal adaptation in short bowel syndrome patients by increasing small bowel length, small bowel surface area, and at least villus height2 (see esp. Martin at G967 at col II at § Gross and Microscopic Morphology, noting that “GLP-2 animals had . . . . significant increases in villus height, small bowel length, and bowel surface area”; see also id. at G971 at col II at 1st partial ¶).
Increased small bowel length3 (see, e.g., Kaji, at abs, 139 at col I at 1st full ¶, Table 1 on 141, 143 at § 3.1, 143 at col II at penultimate ¶); and 
GLP2 analogues are expected to improve indomethacin-induced intestine damage (see, e.g., US 2003/0040478 A1 at ¶¶[0005]-[0006], [0062]).  
Accordingly, one of ordinary skill in the GLP2 peptide arts, at the time of the instant invention, would have reasonably expected and predicted that administration of a GLP2 peptide (e.g., instant SEQ ID NO: 1) would treat gastrointestinal disorders as well as increase small intestine length, among other things, as evidenced by the prior art.
Regarding the genus of fusion proteins encompassed by instant claim 20, the claimed method encompasses the step of administering a broad genus of sequences comprising the two genera of:
[X]-[SEQ ID NO: 1]-[Y]-[SEQ ID NO: 96]-[Z], and also
[X]-[SEQ ID NO: 96]-[Y]-[SEQ ID NO: 1]-[Z];
wherein SEQ ID NO: 1 is “HGDGSFSDEMNTILDNLAARDFINWLIQTKITD” (i.e., a GLP-2 sequence), SEQ ID NO: 96 is the XTEN sequence of AE864; and wherein [X], [Y], and [Z] are optional trailer or spacer sequences not excluded by the open claim scope recited at amended 
	The XTEN sequence of instant SEQ ID NO: 96 is a prior art element. The prior art of Shellenberger discloses XTEN AE864 (see, e.g., Shellenberger at title, abs, Table 1 on 1188, Supp. at 18/19-19/19).
	The expected and predicted activity of XTEN sequences was known in the prior art. Specifically, XTEN sequences are prior art elements (see, e.g., WO 2010091122 A1 at abs, ¶[0041]).  Such sequences have art-recognized applications, including improvements in half-life of peptide therapeutics from 3 to 125 fold (see, e.g., Schellenberger4 at Table 1 on 1188); retention of biological activity (see, e.g., WO’122 at ¶¶[00129], [00174]); as well as multiple expected benefits such as enhanced solubility, increased protease resistance, low immunogenicity, increased metabolic stability, reduced rate of absorption, enhanced terminal half-life, and reduced adverse effects (see, e.g., WO’122 at ¶¶[00138]).  Accordingly, one of ordinary skill in the XTEN arts, at the time of the instant invention would have been aware of XTEN sequences and their ability to improve overall biological activity of peptide therapeutics (see, e.g., WO’122 at ¶¶[0008]).  
	Additional claim interpretations are provided below.


Claim Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marier et al. (Pharmacokinetics, safety, and tolerability of teduglutide, a glucagon-like peptide-2 (GLP-2) analog, following multiple ascending subcutaneous administrations in healthy subjects, J. Clin. Pharmacol., vol. 48(11):1289-99 (Nov. 2008); hereafter “Marier”; cited in previous action) in view of US 2006/0105948 A1 (Kodra et al.; May 18, 2006; cited in previous action), Schellenberger et al. (A recombinant polypeptide extends the in vivo half-life of peptides and proteins in a tunable manner, Nature Biotechnology, vol. 27(12):1186-1190 and 20 pages of online supplemental material (Nov. 15, 2009); hereafter “Schellenberger"; cited in previous action), Martin et al., Glucagon-Like peptide-2 induces intestinal adaptation in parenterally fed rats with short bowel syndrome, Am. J. Physiol. Gastrointest Liver Physiol., vol. 286:G964-G972 (Feb. 12, 2004); hereafter “Martin”), and in view of Kaji et al. (The effects of variations in dose and method of administration on glucagon like peptide-2 activity in rats, European Journal of Pharmacology, vol. 596:138-145 (online Aug. 22, 2008); hereafter “Kaji”).
Claim interpretation: The applicable claim interpretation has been set forth in a separate section above, and is incorporated into the instant rejection.  Additional claim interpretations are set forth below.  GLP variant 2 from instant Table 1 consisting of instant SEQ ID NO: 1, having Teduglutide.
Regarding claim 20 and instant SEQ ID NO: 1, Marier teaches and discloses Teduglutide, which is synthetic analog of human GLP-2 containing a single amino acid substitution at the second position of the N-terminus, and is referred to as [Gly2]-hGLP-2 (see, e.g., Marier at 1290 at col I at 1st partial ¶).  Therefore, the therapeutic protein of Teduglutide is a prior art element (id.) having known utility (see, e.g., Marier at abs, § Discussion at 1297-1298), including the “treatment of short-bowel syndrome, Crohn’s disease, and other gastrointestinal disorders” (see, e.g., Marier at abs).  Accordingly, instant SEQ ID NO: 1 is not a point of novelty, but instead a prior art element.  Regarding claim 20 and the step of administering Teduglutide to a subject, Marier teaches and discloses methods of administering Teduglutide for the treatment of short-bowel syndrome (SBS) and other gastrointestinal disorders (see, e.g., Marier at 1290 at col I at 2nd full ¶, 1290 at col II at 1st full ¶, 1290 at col II at final ¶, Table 1 on 1291, Tables II and III on 1294), wherein Teduglutide was administered to subjects (see, e.g., Marier at 1290 at col II at final ¶ to 1291 at col I at 2nd full ¶).  Accordingly, in view of Marier, one of ordinary skill in the art would readily appreciate how to make, use, and administer Teduglutide as a therapeutic for the treatment of gastrointestinal disorders.
The prior art of Marier differs from the claimed invention as follows:  The Teduglutide administered to subjects in Marier is not linked to an XTEN sequence having the sequence of SEQ ID NO: 96 (“AE864”).
Teduglutide treatments had an art-recognized problem, namely a short half-life: Marier reports that Teduglutide only has a half-life of 3.20 hours (see, e.g., Marier at 1290 at col I at 1st full ¶).  In addition, US20060105948A1 identifies that GLP-2 peptides such as Teduglutide have see, e.g., US’948 at ¶[0013], claims 1 and 7, noting that Teduglutide is “A2G-GLP-2(1-33)”).  
The prior art identified a solution for the art-recognized problem: Specifically, US’948 informed artisans that GLP-2 peptides could be desirably conjugated to hydrophilic moieties, such as PEG, to improve half-life in order to predictably yield improved pharmaceutical compositions for use in the treatment of gastrointestinal disorders (see, e.g., US’948 at ¶¶[0014]-[0015], [0017], claims 1 and 7).  Therefore, in view of the prior art, an artisan would be motivated to combine the GLP-2 peptide of Teduglutide with art-recognized hydrophilic moieties, like PEG, to desirably and predictably improve the half-life of Teduglutide in the manner suggested by US’948..
XTEN, like PEG, is a hydrophilic moiety that improves half-life: Schellenberger is cited herein to establish that XTEN sequences are prior art elements with known utility (see, e.g., Schellenberger at abs), specifically XTEN sequences are used to increase the plasma half-life of therapeutics and decrease dosing frequencies (see, e.g., id. at abs, 1189 at col I at last ¶, 1190 at col I at 1st full ¶).  Critically, Schellenberger explicitly provides a teaching, suggestion, and motivation to use and substitute XTEN sequences in place of PEGylation by stating that XTEN is advantageous and desirable relative to traditional PEGylation, which "can increase production costs and yield complex mixtures", lead to "renal tubular vacuolation" in animals, and accumulate in the kidney leading to interference with glomerular filtration, among other things (see, e.g., Schellenberger at 1186 at col I at 1st full ¶, 1189 at col I-II at bridging ¶).  Schellenberger additionally teaches that “XTEN is applicable to a wide[] variety of drugs”, “XTEN . . . can be expressed in either bacterial or mammalian cells”, “XTEN . . .enabl[es] multivalency and multispecificity", and XTEN provides "the ability to control the terminal half-see, e.g., Schellenberger at 1189 at col II at 1st full ¶). In sum, the prior art of Schellenberger teaches and discloses that XTEN is a hydrophilic moiety capable of improving the half-life of therapeutic proteins, and that XTENs are superior to PEGylation.  Accordingly, an artisan looking to improve Teduglutide half-life using hydrophilic moieties in the manner suggested by US’948, would reasonably be directed to utilize XTEN sequences to desirably and predictably improve the half-life of GLP-2 peptides like Teduglutide.
Instant SEQ ID NO: 96 is a prior art element and art-recognized XTEN sequence.  The prior art of Schellenberger discloses XTEN AE864 (see, e.g., Schellenberger at title, abs, Table 1 on 1188, Supp. at 18/19-19/19; compare id. with elected species, showing that XTEN AE864 was fully disclosed in the prior art). Schellenberger reasonably identifies and directs artisans to utilize XTEN AE864, and informs artisans that such compounds could be conjugated to therapeutic peptides (id.).  Accordingly, Schellenberger would reasonable inform and motivate artisans to utilize AE864 with other therapeutic proteins to predictably achieve the same effects (e.g., improved pharmacokinetics, improved half-life, etc.). Therefore XTEN sequences, including AE864, are prior art elements, and one of ordinary skill in the art would reasonably appreciate how to make and use such XTEN sequences commensurate with the Schellenberger disclosure.
Regarding a linker or bridging amino acid between an XTEN sequence and Teduglutide, in view of the guidance provided by US’948 and Schellenberger, an artisan would have reasonably understood that GLP-2 peptides may be attached to hydrophilic moieties (including XTEN) via a linker, wherein the linker could be an amino acid such as glycine (see, e.g., US’948 at ¶¶[0053], [0089]-[0090]).  Accordingly, linking Teduglutide to a hydrophilic moiety via a glycine linker is not a point of novelty and would merely yield the expected and predicted result 
The results of simply substituting an XTENylated form of Teduglutide into the methods disclosed by the primary reference would merely yield expected and predicted results. Specifically, the XTEN sequence would be predicted and expected to enhance the half-life and pharmacokinetic and pharmacodynamic properties of Teduglutide (see, e.g., Schellenberger at abs, 1187 at col I).  Such a fusion protein would be expected to exhibit the same or improved properties as the unmodified Teduglutide, including predictably increasing intestinal adaptation in short bowel syndrome patients by increasing small bowel length, small bowel surface area, and at least villus height5 (see esp. Martin at G967 at col II at § Gross and Microscopic Morphology, noting that “GLP-2 animals had . . . . significant increases in villus height, small bowel length, and bowel surface area”; see also id. at G971 at col II at 1st partial ¶); as well as increasing small bowel length6 (see, e.g., Kaji, at abs, 139 at col I at 1st full ¶, Table 1 on 141, 143 at § 3.1, 143 at col II at penultimate ¶); and also successfully providing “treatment of short-bowel syndrome, Crohn’s disease, and other gastrointestinal disorders” (see, e.g., Marier at abs, § Discussion at 1297-1298), increasing small and large intestinal weight (see, e.g., Marier at 1290 at col I at 1st partial ¶), and repairing intestinal epithelium (see, e.g.,Marier at 1289 at col II).
In sum, the instantly claimed invention appears to be identical to the prior art methods of Marier, except that the Teduglutide being administered is further modified by conjugating it with a known XTEN sequence.  
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reason(s): First, the claimed invention is the obvious combination of prior art elements (i.e., Teduglutide as taught by Marier and XTEN AE864 is taught by Schellenberger) according to known methods of administering Teduglutide to patients as taught by Marier, which would predictably yield treatment of gastrointestinal disorders and increased small intestine length, wherein the XTENylated Teduglutide would desirably exhibit enhanced pharmacokinetic and pharmacodynamic relative to unmodified Teduglutide (see, e.g., MPEP § 2143(I)(A), (G)).  Second, the invention is the simple substitution of XTENylated Teduglutide in place of Teduglutide in the methods of Marier, wherein an artisan would be motivated to XTENylate Teduglutide to enhance half-life and pharmacological properties in the manner suggested by Schellenberger and US’948, and wherein such simple substitution would predictably yield treatment of gastrointestinal disorders and increased small intestine length, wherein the XTENylated Teduglutide would desirably exhibit enhanced pharmacokinetic and pharmacodynamic relative to unmodified Teduglutide (see, e.g., MPEP § 2143(I)(B), (G)).  Third, the invention is the use of the known technique of XTENylation as taught and suggested by Schellenberger to improve the known prior art methods of administering Teduglutide as see, e.g., MPEP §§ 2143(I)(C), (D)).  
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)), including the prior art treatments of gastrointestinal disorders utilizing Teduglutide, and the process of improving therapeutic protein half-lives using XTENylation.  Each prior art element would merely be expected and reasonably predicted to performs the same function(s) in combination as they do separately.  Therefore, an artisan would reasonably expect that the combination of these two prior art elements would predictably yield an XTENylated form of Teduglutide, exactly as suggested by the prior art, wherein the fusion would have an improved half-life relative to Teduglutide exactly as suggested by the XTEN arts, and wherein such XTENylated Teduglutide could be utilized in known methods in place of unmodified Teduglutide. Furthermore, it is well-within the ordinary skill in the art to perform a known method using a known protein, modified by the known process of XTENylation, using a known XTEN, to obtain the exact results predicted and expected in view of the prior art, including increasing small intestine length in patients. 
No evidence of unexpected results has been placed on record commensurate in scope with the instant claims.
Accordingly, claim 20 is rejected. 

Conclusion
Claim 20 is rejected, claims 1-19 are withdrawn.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RANDALL L BEANE/            Primary Examiner, Art Unit 1654                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Marier et al. (Pharmacokinetics, safety, and tolerability of teduglutide, a glucagon-like peptide-2 (GLP-2) analog, following multiple ascending subcutaneous administrations in healthy subjects, J. Clin. Pharmacol., vol. 48(11):1289-99 (Nov. 2008); hereafter “Marier”).
        2 See, e.g., Martin et al., Glucagon-Like peptide-2 induces intestinal adaptation in parenterally fed rats with short bowel syndrome, Am. J. Physiol. Gastrointest Liver Physiol., vol. 286:G964-G972 (Feb. 12, 2004); hereafter “Martin”; at G964 at col II at 2nd full ¶, Table 3 on G967, and G967 at col II at § Gross and Microscopic Morphology).
        3 See, e.g., Kaji et al., The effects of variations in dose and method of administration on glucagon like peptide-2 activity in rats, European Journal of Pharmacology, vol. 596:138-145 (online Aug. 22, 2008); hereafter “Kaji”; at abs, noting that “total small bowel length [was] significantly increased”; at 139 at col I at 1st full ¶, noting that GLP-2 had been previously shown to result in “a significant increase” in small intestinal features; at Table 1 on 141 showing increased total small bowel length after GLP2 treatment, at 143 at § 3.1, noting that small bowel length was increased; at 143 at col II at penultimate ¶, noting that GLP2 results in increases of small bowel length).
        4 Schellenberger et al., A recombinant polypeptide extends the in vivo half-life of peptides and proteins in a tunable manner, Nature Biotechnology, vol. 27(12):1186-1190 and 20 pages of online supplemental material (Nov. 15, 2009); hereafter “Schellenberger”.
        5 See, e.g., Martin at G964 at col II at 2nd full ¶, Table 3 on G967, and G967 at col II at § Gross and Microscopic Morphology).
        6 See, e.g., Kaji at abs, noting that “total small bowel length [was] significantly increased”; at 139 at col I at 1st full ¶, noting that GLP-2 had been previously shown to result in “a significant increase” in small intestinal features; at Table 1 on 141 showing increased total small bowel length after GLP2 treatment, at 143 at § 3.1, noting that small bowel length was increased; at 143 at col II at penultimate ¶, noting that GLP2 results in increases of small bowel length.